EXHIBIT 99.1 DEP Holdings, LLC Unaudited Condensed Consolidated Balance Sheet at September 30, 2008 DEP HOLDINGS, LLC TABLE OF CONTENTS Page No. Unaudited Condensed Consolidated Balance Sheet at September 30, 2008 2 Notes to Unaudited Condensed Consolidated Balance Sheet Note 1 – Background and Basis of Financial Statement Presentation 3 Note 2 – General Accounting Policies and Related Matters 4 Note 3 – Financial Instruments 6 Note 4 – Inventories 7 Note 5 – Property, Plant and Equipment 8 Note 6 – Investments in and Advances to Evangeline 8 Note 7 – Intangible Assets 8 Note 8 – Debt Obligations 9 Note 9 – Limited Partners’ Interest and Parent Interest in Subsidiaries 9 Note 10 – Member’s Equity 9 Note 11 – Business Segments 10 Note 12 – Related Party Transactions 10 Note 13 – Commitments and Contingencies 13 Note 14 – Significant Risks and Uncertainties – Weather-Related Risks 14 1 DEP HOLDINGS, LLC UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AT SEPTEMBER 30, 2008 (Dollars in thousands) ASSETS Current assets: Cash and cash equivalents $ 13,495 Accounts receivable – trade, net of allowance for doubtful accounts of $37 73,534 Accounts receivable – related parties 10,228 Inventories 13,811 Prepaid and other current assets 2,498 Total current assets 113,566 Property, plant and equipment, net 959,681 Investments in and advances to unconsolidated affiliate 4,488 Intangible assets, net of accumulated amortization of $1,567 6,559 Other assets 295 Total assets $ 1,084,589 LIABILITIES AND MEMBER'S EQUITY Current liabilities: Accounts payable – trade $ 6,657 Accounts payable – related parties 3,260 Accrued product payables 56,553 Accrued expenses 5,459 Accrued interest 145 Other current liabilities 15,287 Total current liabilities 87,361 Long-term debt 212,000 Other long-term liabilities 4,168 Parent interest in subsidiaries of Duncan Energy Partners 473,496 Limited partners of Duncan Energy Partners, including Parent 310,960 Commitments and contingencies Member’s equity: Member interest 982 Accumulated other comprehensive loss (4,378 ) Total member’s equity (3,396 ) Total liabilities and member’s equity $ 1,084,589 See Notes to Unaudited Condensed Consolidated Balance Sheet 2 DEP HOLDINGS, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET Except as noted within the context of each footnote disclosure, dollar amounts presented in the tabular data within these footnote disclosures are stated in thousands of dollars. Note 1.Background and Basis of Financial Statement Presentation Partnership Organization and Background DEP Holdings, LLC(“DEP GP”) is a
